In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Bayne, J.), entered December 12, 2006, which, upon a jury verdict on the issue of liability, is in favor of the defendants and against him, in effect, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contentions, under the facts of this case, the trial court did not err in refusing to charge the jury on provisions of Vehicle and Traffic Law § 1163 (e) and Federal Motor Carrier Safety Regulation 49 CFR 392.22 (see Koperda v Town of Whitestown, 224 AD2d 944 [1996]). Even if the jury found that the defendants violated either provision, no reasonable view of the evidence could support the conclusion that such *619violation was a proximate cause of the accident (see Farino v Cassiere, 260 AD2d 534 [1999]; Cranston v Oxford Resources Corp., 173 AD2d 757, 759 [1991]; cf. Rivera v Americo, 9 AD3d 356, 357 [2004]).
Additionally, the court did not err in charging the jury on the emergency doctrine (see Rivera v New York City Tr. Auth., 77 NY2d 322, 326-327 [1991]). Viewing the evidence, as we must, in the light most favorable to the party requesting the charge, we conclude that there is a reasonable view of the evidence that the defendant Jerome L. Rodriguez was faced with an emergency situation (see Rivera v New York City Tr. Auth., 77 NY2d at 326-327; Vitale v Levine, 44 AD3d 935 [2007]; Fusco v Hobbes, 16 AD3d 1031, 1032 [2005]; cf. Caristo v Sanzone, 96 NY2d 172, 174-175 [2001]). Spolzino, J.P., Balkin, Dickerson and Belen, JJ., concur.